          Case 4:20-cv-08745-HSG Document 24 Filed 04/22/21 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                  NORTHERN DISTRICT OF CALIFORNIA
 9

10
                                                             CASE NO. 4:20-CV-08745-HSG
     JEFFREY L BANKS,
11
                     Plaintiff,
12
                                                             ORDER EXTENDING RESPONSIVE
     v.
13                                                           PLEADING DEADLINE
     WELLS FARGO, N.A.,
14
                     Defendant.
15

16

17            The Court has reviewed the parties’ Stipulation to Extend Responsive Pleading Deadline,

18   and finds that good cause exists to order as follows:

19            1.     Wells Fargo’s deadline to respond to Plaintiff’s complaint is hereby extended two

20   weeks from April 22, 2021 to May 6, 2021.

21            IT IS SO ORDERED.

22   DATED: 4/22/2021                               Honorable Haywood S. Gilliam, Jr.
23

24

25

26

27

28
                                                       -1-
                             [PROPOSED] ORDER EXTENDING RESPONSIVE PLEADING DEADLINE
                                             CASE NO. 4:20-CV-08745-HSG
